Citation Nr: 1638243	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-22 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and insomnia.

2.  Entitlement to service connection for migraine headaches, to include as secondary to acquired psychiatric disorder.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to a rating in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2008 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of this hearing is of record.

The psychiatric disorder and headache claims were previously remanded by the Board for further development in May 2014 and May 2015.  The case has now been returned for further appellate consideration.

Although the Board regrets the additional delay, for the reasons stated below it finds that further development is still required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board notes the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  Rather, his psychiatric condition was evaluated as normal on his August 1983 enlistment examination, and another service examination conducted in December 1987.  Further, there does not appear to be any records showing a competent medical evidence of such a disorder until years after his separation from service.  In fact, the Veteran acknowledged at his December 2013 hearing that he did not seek treatment until the 2000s.

The Veteran has essentially contended he has PTSD due to the following stressor: being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, which was under constant threat of attack by terrorist forces and where he was treated in a continuously hostile manner.  His sister has also submitted supporting lay evidence attesting to the change in his personality following service.  

The Board notes that relevant regulatory provisions provide special provisions for claims of PTSD based upon "fear of hostile military or terrorist activity," which appear to apply to the Veteran's purported stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In short, a competent medical opinion from a VA psychiatrist or psychologist, or such a clinician contracted by VA, is required to subsequent a claim of PTSD based upon fear of hostile or terrorist activity.  Moreover, as there is no competent medical evidence of such a disorder until years after service, the Board finds that a competent medical opinion is required to resolve this matter regardless of the diagnosis.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the only competent medical opinions to explicitly address the issue of whether the Veteran has an acquired psychiatric disorder due to his purported stressor is that of the October 2014 and December 2015 VA examinations, which are against the claim.  The Board previously found the October 2014 VA examination to be inadequate as it did not accurately note the nature of the Veteran's purported stressor; and it must also find that such is the case regarding the December 2015 VA examination.  In pertinent part, the October 2014 VA examiner noted the following stressor: "Veteran perceived he was in danger in Greece and in Germany due to people chasing him (protestors) and because of racism."  The December 2015 VA examiner noted the stressors were the Veteran's account that while stationed in Greece, the base came "under attack...Them wanting to come and take over our detachment.."  The Veteran also reported he was injured by protestors outside the base.  Moreover, the December 2015 VA examiner's opinion appears to focus on the fact there were no available records corroborating the Veteran's  account that the base he was deployed to in Greece came under attack; or to corroborate the Veteran's account that he was injured by protesters outside of the base.

As detailed in the May 2015 remand, the Board found that the stressor in this case was that of the Veteran being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, which was under constant threat of attack by terrorist forces and where he was treated in a continuously hostile manner.  Further, the Board found that the Veteran's account of such stressor was competent and credible, and specifically stated that it should be considered as such in its remand directives.  However, it does not appear the December 2015 VA examiner actually considered this stressor.  Consequently, the Board must find that the December 2015 VA examination is not adequate, or in accord with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this case must be remanded for clarification of the opinion from the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As the Veteran has claimed service connection for migraine headaches as secondary to his psychiatric disorder, these claims are inextricably intertwined.  Therefore, the Board must defer adjudication of the migraine headaches claim until the development deemed necessary for the psychiatric disorder claim has been completed.

In regard to the other appellate claims, the Board notes its prior remand included the directive the Veteran be provided with a Statement of the Case (SOC) regarding his claims of entitlement to service connection for a left leg condition and entitlement to an increased rating for service-connected duodenal ulcer with GERD in accord with the holding of Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the record available for the Board's review does not reflect such development has occurred.  Therefore, a remand is required to ensure compliance with the prior remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) regarding his claims of entitlement to service connection for a left leg condition and entitlement to an increased rating for service-connected duodenal ulcer with GERD.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.

2.  The Veteran's claims folder should be made available to the December 2015 VA examiner for review clarification of the opinion expressed therein.  Specifically, the examiner should clarify whether the Veteran does or does not satisfy the criteria for a diagnosis of PTSD based upon the following stressors: being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, being under constant threat of attack by terrorist forces, and the threat of hostility by the local population.  The Board has already found these stressors to be credible.

If the examiner determines the Veteran does not satisfy the criteria for a diagnosis of PTSD, then an opinion should be provided as to whether it is at least as likely as not any other acquired psychiatric disorder was due to the aforementioned stressors.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the original December 2015 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  After completing any additional development deemed necessary, should readjudicate the psychiatric disorder and migraine headaches claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




